        Case 3:18-cr-00073-VLB Document 74 Filed 05/06/21 Page 1 of 18




                        UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT


 UNITED STATES OF AMERICA               :
                                        :
       v.                               :        No. 3:18-cr-73(VLB)
                                        :
 JOEL CRUZ                              :
      Defendant.                        :         May 6, 2021
                                        :
                                        :
                                        :
                                        :
                                        :

  MEMORANDUM OF DECISION DENYING DEFENDANT JOEL CRUZ’S MOTION
             FOR A REDUCTION OF SENTENCE, DKT 65

      Before the Court is Defendant Joel Cruz’s pro se motion for a sentence re-

duction to provide for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A).

[Dkt. 65 (Def. Mot. for Sentence Reduction)]. Defendant seeks a modification of his

sentence from incarceration to home confinement based on his asserted risk of

severe complications if he contracts COVID-19 while incarcerated at FCI Fort Dix.

[Id. at 16]. Defendant argues that the BOP has been negligent in their response to

an outbreak at the prison. [Id. at 5, 10, 13, 16]. Attorney Michael G. Dolan was re-

appointed to represent Mr. Cruz with respect to his motion. The Government op-

poses Mr. Cruz’s motion. [Dkt. 69 (Gov. Mem. in Opp’n)].


      After Mr. Cruz filed his pro se motion, he sent a letter to the Court stating

that he tested positive for COVID-19 and was diagnosed with pneumonia. [Dkt. 70

(Cruz Ltr., Jan. 19, 2021)]. He reported suffering from shortness of breath, dizzi-

ness, body aches, fevers, and sleeplessness. [Id. at 2]. He reported that there was

no medical staff available in the prison after 7:30 P.M. and claimed that staff refused

                                            1
        Case 3:18-cr-00073-VLB Document 74 Filed 05/06/21 Page 2 of 18




to provide him with his medical records. [Id. at 3]. Based on this information, the

Court ordered expedited supplemental briefing to address issues raised in the pro

se motion and in Mr. Cruz’s letter. [Dkt. 70 (Order for Suppl. Br.)].


      The Court reviewed Mr. Cruz's pro se motion, his sealed medical records,

the Government's opposition brief, and the accompanying briefing and documents

filed in response to the Court’s order. After reviewing all the forgoing, the Court

DENIES Defendant’s motion.


                                     Background


      On September 2, 2017 at 6:21 p.m., local police observed a Jeep turn out of

a parking lot and onto an I-95 on-ramp, accelerating at a high rate of speed. [Dkt.

47 (Pre-Sentence Investigation Report) ¶ 6].1 The police officer first activated his

overhead lights, then his sirens, but Mr. Cruz refused to stop. [Id.]. Mr. Cruz en-

gaged police in a high-speed pursuit on two interstate highways. [Id. ¶¶ 6-8]. During

the pursuit, Mr. Cruz threw papers, a postal box, and a blue football-sized object

from his vehicle. [Id. ¶¶ 7, 9-10]. The pursuit ended after Mr. Cruz’s vehicle was

struck by a police car and then struck the curb. [Id. ¶ 8].


      Mr. Cruz was arrested, and his person and vehicle searched. [Id. ¶ 9]. Police

discovered five cell phones (two appeared damaged) and an open black duffle bag

containing three bundles of cash and three envelopes containing additional cash,


1 At sentencing, the Court confirmed that Mr. Cruz was interviewed by Probation in
the presence of his attorney and that he reviewed the final report. [Dkt. 64 (Sent.
Hr’g. Tr.) at 4:16-4:24]. The Court adopted the pre-sentence investigation report, as
amended to reflect the Court’s ruling on Mr. Cruz’s net worth, as its findings of fact.
[Id. at 11:24 -12:03].
                                          2
         Case 3:18-cr-00073-VLB Document 74 Filed 05/06/21 Page 3 of 18




totaling $34,360. [Id. ¶¶ 9-10]. Police recovered the package that Mr. Cruz threw

from his vehicle during the pursuit; it contained approximately one kilogram of co-

caine. [Id. ¶ 10].


       Mr. Cruz pled guilty to Possession with Intent to Distribute 500 Grams or

More of Cocaine, in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(B). [Dkt. 30

(Plea Agreement)]; [Dkt. 35 (Order Accepting Findings and Recommendations of

Magistrate Judge Robert A. Richardson on Plea)]; [Dkt. 59 (Crim. J)]. The offense

of conviction carries a minimum term of imprisonment of 5 years and the maximum

term is 40 years. 21 U.S.C. § 841(b)(1)(B).


       At sentencing, the Court weighed Mr. Cruz’s mixed character and unfortu-

nate background with the pernicious and exploitative nature of his trafficking ac-

tivities, which he undertook for financial advantage. [Sent. Hr’g Tr. at 29:19-31:21].

The Court also considered the sentence recommended by the advisory U.S. Sen-

tencing Commission Guidelines. [Id. at 33:04-35:06]. Considering Mr. Cruz’s crimi-

nal history (criminal history category III) and the circumstances of the offense (total

offense level of 23), the guidelines recommended a range of 57-71 months of im-

prisonment. [PSR ¶ 66].


       Taking all of the 18 U.S.C. § 3553(a) sentencing factors into account, the

Court sentenced Mr. Cruz to 63 months imprisonment to be followed by five years

of supervised release, which was within the range contemplated by the parties’

plea agreement. [Sent. Hr’g Tr. at 35:07-36:04].




                                          3
           Case 3:18-cr-00073-VLB Document 74 Filed 05/06/21 Page 4 of 18




      A review of the Bureau of Prison’s (“BOP”) Inmate Locator confirms that Mr.

Cruz is designated to FCI Fort Dix. Inmate Locator Service, BOP Registration no.

25853-014, Fed. Bureau of Prisons, https://www.bop.gov/inmateloc/ (last reviewed

May 6, 2021). His current release date is August 14, 2022. Id.

                                   Legal Standard


      “Federal courts are forbidden, as a general matter, to ‘modify a term of im-

prisonment once it has been imposed’; but the rule of finality is subject to a few

narrow exceptions.” Freeman v. United States, 564 U.S. 522, 526 (2011) (citations

omitted) (quoting 18 U.S.C. § 3582(c)). The statute providing for the finality of a

criminal judgment contains a narrow exception to provide for re-sentencing for

compassionate release. 18 U.S.C. § 3582(c)(1)(A).


      Section 3582(c)(1)(A) authorizes courts to modify terms of imprisonment as

follows:


      [T]he court ... upon motion of the defendant after the defendant has fully ex-
      hausted all administrative rights to appeal a failure of the Bureau of Prisons
      to bring a motion on the defendant's behalf or the lapse of 30 days from the
      receipt of such a request by the warden of the defendant's facility, whichever
      is earlier, may reduce the term of imprisonment (and may impose a term of
      probation or supervised release with or without conditions that does not ex-
      ceed the unserved portion of the original term of imprisonment), after con-
      sidering the factors set forth in section 3553(a) to the extent that they are
      applicable, if it finds that ... extraordinary and compelling reasons warrant
      such a reduction ... and that such a reduction is consistent with applicable
      policy statements issued by the Sentencing Commission[.]

      Addressing the specific provision under which Defendant seeks relief from

his sentence, the First Step Act of 2018 amended the procedural requirements for

bringing a motion for resentencing to provide compassionate release. First Step

Act of 2018, Section 603(b), Pub. L. 115-391, 132 Stat. 5194 (2018) (amending 18
                                         4
         Case 3:18-cr-00073-VLB Document 74 Filed 05/06/21 Page 5 of 18




U.S.C. § 3582(c)(1)(A)). Previously, only the Bureau of Prisons (“BOP”) could move

for compassionate release and such motions were rarely filed. United States v.

Brooker, 976 F.3d 228, 231-32 (2d Cir. 2020). The First Step Act amendments were

intended to address past inaction by the BOP by removing it as the sole arbiter of

compassionate release, while still permitting the BOP to weigh-in on a defendant’s

request via the statute’s exhaustion of administrative remedies requirement. See

id. at 232.


       In Brooker, the Second Circuit held that since the BOP no longer has exclu-

sive authority to bring a motion for compassionate release, district courts have the

discretion to determine what constitutes “extraordinary and compelling” reasons

outside of the outdated U.S. Sentencing Commission policy statements when the

defendant moves for compassionate release. 976 F. 3d at 234-36. In short, the stat-

ute only requires courts to consider “applicable” statements issued by the U.S.

Sentencing Commission and the relevant policy statement, U.S.S.G. § 1B1.13, is no

longer “applicable” because the policy statement refers exclusively to a motion

brought by the Director of the BOP. Id. at 235-36. In other words, “[w]hen the BOP

fails to act, Congress made the courts the decision maker as to compassionate

release.” Id. at 236. Therefore, courts may consider “…the full slate of extraordinary

and compelling reasons that an imprisoned person might bring before them in mo-

tions for compassionate release,” and not just those delineated by the U.S. Sen-

tencing Commission’s policy statement. Id. at 237.


       Consequently, the Court may grant a Defendant’s motion for compassionate

release if: (1) the Defendant has fully exhausted his administrative remedies or 30

                                          5
         Case 3:18-cr-00073-VLB Document 74 Filed 05/06/21 Page 6 of 18




days have passed from receipt of his request by the Warden, and (2) the Court finds

that, after considering the Section 3553(a) factors, that “extraordinary and compel-

ling reasons warrant” a reduction of his term of imprisonment.


        The defendant bears the burden of proving that he is entitled to a sentence

reduction. United States v. Gagne, 451 F. Supp. 3d 230, 234 (D. Conn. 2020). The

district courts have broad discretion in deciding whether to grant or deny a motion

for compassionate release. United States v. Gileno, 448 F. Supp. 3d 183, 186 (D.

Conn. 2020); see also § 3582(c)(1)(A) (“[T]he court…may reduce the term of impris-

onment...”)(emphasis added).


                                    Discussion


   I.      Exhaustion of administrative remedies pursuant to 18 U.S.C. §
           3582(c)(1)(A)
        The Government argued that Mr. Cruz did not exhaust his administrative

remedies pursuant to 18 U.S.C. § 3582(c)(1)(A) because Mr. Cruz did not include

any documentation verifying that he requested the BOP to file a motion for com-

passionate release on his behalf. [Gov. Mem in Opp’n at 8]. The Government further

argued that Christina Clark, legal counsel at FCI Fort Dix, advised that they did not

have a record of such request. [Id.]. The Government did not file an affidavit from

Attorney Clark in support of this assertion or explain the scope of the BOP’s rec-

ords search.


        In response to the Court’s briefing order, the Defendant produced a signed

compassionate release request form dated December 7, 2020. [Dkt. 71-4, Def.

Suppl. Ex. D]. The form is accompanied by a handwritten notation stating, “This

                                         6
        Case 3:18-cr-00073-VLB Document 74 Filed 05/06/21 Page 7 of 18




document was place (sic) in the institutional mailbox on Dec. 7, 2020, at H.U. #

3852.” Additionally, counsel re-submitted a request for consideration for compas-

sionate release to the warden on January 20, 2021 and again on January 27, 2021.

[Dkt. 71-5, Def. Suppl. Ex. E.].


      Technically, the Defendant’s motion is premature because administrative

remedies must be exhausted before a defendant proceeds with their motion. Sec-

tion 3582(c)(1)(A) provides, in relevant part, that the court may reduce a defend-

ant’s sentence “…upon motion of the defendant after the defendant has fully ex-

hausted all administrative rights … or the lapse of 30 days from the receipt of such

a request by the warden of the defendant’s facility, whichever is earlier,…” (empha-

sis added); see United States v. Rivera, 466 F. Supp. 3d 310, 315 n. 2 (D. Conn.

2020)(“Implicit in this ruling is that exhaustion under 18 U.S.C. § 3582(c)(1)(A) re-

quires that an inmate exhaust administrative remedies prior to filing a motion for

compassionate release, and thus administrative remedies cannot be exhausted

during the pendency of the motion.”).


     The Court applies the prison mailbox rule in determining when the warden

received the defendant’s request for compassionate release under § 3582(c)(1)(A).

Id. at 314 (citing United States v. Resnick, 451 F.Supp.3d 262, 268–69 (S.D.N.Y.

2020)). Mr. Cruz submitted in inmate request for consideration for compassionate

release on December 7, 2020 and his pro se motion was filed on December 28, 2020.

[Dkt. 65]. Thus, absent a showing that he fully exhausted his rights to appeal the

warden’s adverse decision, his motion was premature.



                                         7
          Case 3:18-cr-00073-VLB Document 74 Filed 05/06/21 Page 8 of 18




   Nevertheless, the purpose of § 3582(c)(1)(A)’s exhaustion requirement is satis-

fied here because the BOP has had the opportunity to weigh in on his compassion-

ate release request within the time parameters contemplated by Congress. See

United States v. Gamble, No. 3:18-CR-0022-4(VLB), 2020 WL 1955338, at *3 (D.

Conn. Apr. 23, 2020)(explaining the policy purpose behind the exhaustion require-

ment in this context), aff’d on other grounds, United States v. Butler, No. 20-1379-

CR, 2021 WL 1166001 (2d Cir. Mar. 29, 2021). In Butler, the Second Circuit declined

to consider whether exhaustion is mandatory under § 3582(c)(1)(A). 2021 WL

1166001, at *1. The Court need not address the effect of the passage of time and

subsequent exhaustion of his administrative remedies because Mr. Cruz fails to

demonstrate that “extraordinary and compelling” reasons exist to modify his sen-

tence and his proposed sentence reduction is inconsistent with the § 3553(a) sen-

tencing factors.


   II.      Whether Defendant has demonstrated “extraordinary and compelling rea-
            sons”

         As to what constitutes “extraordinary and compelling” reasons to reduce a

defendant’s sentence, this Court and others have recognized that an inmate’s es-

pecially heightened risk of infection and risk of developing severe complications

from COVID-19 based on their specific medical history may constitute “extraordi-

nary and compelling” reasons to grant compassionate release, often in combina-

tion with other factors. See, e.g. United States v. Jepsen, 451 F. Supp. 3d 242, 245-

47 (D. Conn. 2020) (granting motion for compassionate release where defendant

suffers from a compromised immune system and defendant had less than eight

weeks remaining on sentence); United States v. Miller, No. 3:15-CR-132-2 (VLB),

                                         8
          Case 3:18-cr-00073-VLB Document 74 Filed 05/06/21 Page 9 of 18




2020 WL 3187348, at *5 (D. Conn. June 15, 2020)(granting motion for compassion-

ate release for severely ill defendant with less than three months remaining on sen-

tence).


      In determining whether a defendant’s vulnerability to the virus constitutes

“extraordinary and compelling” reasons for re-sentencing, courts have undertaken

factually intensive inquiries considering, among other case-specific factors: de-

fendants’ age, the severity and documented history of their health conditions, de-

fendants’ history of managing those conditions in prison, the proliferation and sta-

tus of infection at defendants’ facilities, and the proportion of the term of incarcer-

ation that has been served. United States v. Brady, No. S2 18 CR. 316 (PAC), 2020

WL 2512100, at *3 (S.D.N.Y. May 15, 2020)(citations omitted). Courts considering

defendants’ medical vulnerability from COVID-19 ordinarily look to the CDC’s guid-

ance on at-risk health populations. Rivera, 466 F. Supp. 3d at 315-17; see also, e.g.,

United States v. Adams, No. 3:16-CR-86-VLB, 2020 WL 3026458, at *2 (D. Conn. June

4, 2020); United States v. McCarthy, No. 3:17-CR-0230 (JCH), 2020 WL 1698732, at

*5 (D. Conn. Apr. 8, 2020).


      Mr. Cruz is 38 years old, so his age is not a particular risk factor for severe

illness. [PSR at 2 (date of birth)]. Eight out of ten COVID-19 deaths reported in the

U.S. have been in adults 65 years old and older. See Older Adults, Ctrs. for Disease

Control and Prevention, www.cdc.gov/coronavirus/2019-ncov/need-extra-pre cau-

tions/older-adults.html (last updated Apr. 16, 2021).




                                          9
       Case 3:18-cr-00073-VLB Document 74 Filed 05/06/21 Page 10 of 18




      Mr. Cruz’s pro se motion argues that his health conditions render him espe-

cially vulnerable to the virus, specifically, obesity and gout. [Def. Mem. in Supp. at

2]. His medical records establish that he has gout and some dermatological condi-

tions. [Dkt. 67 (Sealed Med. R) at 32] (health problem list). He has received exten-

sive treatment, diagnostic testing, and monitoring of his gout from BOP and out-

side clinicians. Gout is not recognized by the CDC as a condition that increases a

person’s risk of severe illness from COVID-19. People with certain medical condi-

tions, Ctrs. for Disease Control and Prevention, https://www.cdc.gov/corona-

virus/2019-ncov/need-extra-precautions/people-with-medical-conditions.html,

(last updated Apr. 29, 2021).


      Apart from his chronic gout and occasional dermatological conditions, Mr.

Cruz is generally healthy. [Dkt. 67 (Sealed Med. R) at 32] (health problem list). The

BOP classified Mr. Cruz as Care Level 1 (Healthy or Simple Chronic Care). [Dkt. 67

at 2 (Dec. 10, 2019, BOP Summ. Reentry Plan.)]; see Care Level Classification for

Medical and Mental Health Conditions or Disabilities, Bureau of Prisons,

https://www.bop.gov/resources/pdfs/care_level_classification_guide.pdf,          (up-

dated May 2019). During his pre-sentence investigation interview, he reported that

he was in good health. [PSR ¶ 50].


      The Government concedes that based on its calculation of his Body Mass

Index (“BMI”), Mr. Cruz is obese, which is a condition identified by the CDC to in-

crease a person’s risk for severe illness from COVID-19. [Gov. Opp’n at 8-9](citing

People with certain medical conditions, Ctrs. for Disease Control and Prevention

and calculating BMI at 35.2). In contrast, the BOP does not consider Mr. Cruz obese.

                                         10
        Case 3:18-cr-00073-VLB Document 74 Filed 05/06/21 Page 11 of 18




[Dkt. 67 (Apr. 8, 2019, history and physical exam. note) at 111](“Obese: no”). How-

ever, the BOP’s BMI measurements place him in the obese range. See [Id. at 80

(Oct. 16, 2019) BMI 32.3]; [Id. at 77 (Dec. 13, 2019) BMI 31.9]; People with certain

medical conditions, Ctrs. for Disease Control and Prevention. Based on the latest

CDC guidance, the Court agrees with the parties that Mr. Cruz has a condition

which is medically recognized to increase his risk of severe illness from the coro-

navirus.


      Mr. Cruz was placed in quarantine on January 4, 2020 and tested positive for

COVID-19 the following day. [Dkt. 72-1 (Def. Suppl. Sealed Med. R.) at 5](Jan. 4,

2021, clinical encounter note]; [Dkt. 72-2 at 2](COVID-19 test result). A nurse or-

dered an x-ray for shortness of breath on January 11th. [Dkt. 72-1 at 4]. He was

diagnosed with pneumonia (unknown organism) and prescribed an albuterol in-

haler and prednisone on January 15th. [Id. at 3]. According to a medical note dated

January 24, 2021:


   Inmate tested for covid-19 greater than ten days ago. Per pandemic response
   plan inmate no longer in need of daily medical assessment unless inmate be-
   comes symptomatic. Inmate denies covid-19 symptoms. Educated that unless
   sob/chest pain/dizziness or generally not feeling well occurs he no longer needs
   to come for vital signs. Inmate educated to report to medical staff if these symp-
   toms develop. Inmate verbalized understanding.

   [Id. at 2].

      In an email to his attorney, Mr. Cruz reports that he is experiencing shortness

of breath, dizziness, body aches, and sleeplessness. [Dkt. 71-3, Def. Suppl. Ex. C

(Jan. 28, 2021 email from Cruz to Atty. Dolan)].




                                         11
       Case 3:18-cr-00073-VLB Document 74 Filed 05/06/21 Page 12 of 18




      This Court and others have declined to find “extraordinary and compelling”

circumstances in cases where a defendant has already contracted and recovered

from COVID-19. United States v. Rosado, No. 3:14-CR-162(VLB), 2021 WL 431474,

at *6 (D. Conn. Feb. 8, 2021) United States v. Saunders, No. 3:19-CR-00167 (VLB),

2020 WL 6507389, at *7 (D. Conn. Nov. 5, 2020) (“…[he] has already demonstrated

that the COVID-19 virus is not lethal for him, as he successfully weathered a previ-

ous infection. Mr. Saunders has also put forward no evidence that he will or is likely

to contract the virus again, or if he did that his condition would be worse now than

it was when he contracted the virus previously.”); United States v. Gil-Grande, No.

3:16-CR-19 (VAB), 2020 WL 5868339, at *4 (D. Conn. Oct. 2, 2020)(surveying cases);

United States v. Santiago, No. 92-CR-563 (BMC), 2020 WL 4926470, at *2 (E.D.N.Y.

Aug. 21, 2020)(“I do not believe that a positive COVID-19 test, even in an individual

with risk factors for severe complications or death, constitutes an extraordinary

and compelling circumstance in and of itself.”); see also United States v. Adams,

No. 10-CR-82 (RJS), 2020 WL 4505621, at *3 (S.D.N.Y. Aug. 4, 2020)(Sullivan, J sit-

ting by designation)(declining to find that “extraordinary and compelling” reasons

exist because the long-term adverse effects of the virus on the offender were spec-

ulative); United States v. Davis, No. 12-CR-712 (SHS), 2020 WL 3790562, at *3

(S.D.N.Y. July 7, 2020).


       The Court was deeply concerned by the contents of Mr. Cruz’s January 19,

2021 letter to the Court. The letter gave the impression that Mr. Cruz was suffering

from a potentially fatal complication from COVID-19 without sufficient medical at-

tention. The medical documentation is mixed at best and does not shed light on


                                         12
       Case 3:18-cr-00073-VLB Document 74 Filed 05/06/21 Page 13 of 18




his long-term prognosis. Although he claimed that the care being provided by the

BOP at FCI Fort Dix was inadequate, Mr. Cruz does not establish that he required a

higher level of care than could be provided at the prison or that any medical treat-

ment was denied. Compare to United States v. Beck, 425 F. Supp. 3d 573, 580–81

(M.D.N.C. 2019)(“Ms. Beck has invasive breast cancer and has received grossly

inadequate treatment for her condition while serving her sentence in BoP custody.

During the lengthy delays, her cancer spread to her lymph nodes. Absent judicial

oversight, she is unlikely to receive better treatment at FCI Aliceville going forward.

She is in urgent need of appropriate treatment to prevent the further spread of her

disease and the potential loss of her life.”). On the contrary, Mr. Cruz’s health was

monitored closely by medical staff during his bout with the virus, including daily

vital checks. Without more information, Mr. Cruz has not established any need for

convalescence outside of a correctional institution, such that he is now debilitated

because of the virus.


      The Court also briefly considers conditions at FCI Fort Dix. It is the largest

federal prison by population in the country. Population Statistics: Inmate Popula-

tion Breakdown, Bureau of Prisons, https://www.bop.gov/mobile/about/popula-

tion_statistics.jsp#pop_totals (last updated May 6, 2021)(listing 2646 inmates at the

prison). It also has the highest COVID-19 historical case count in the federal prison

system: 1,800 inmates are listed as recovered, there are two active cases, and two

fatalities. COVID-19 Dashboard, Bureau of Prisons, https://www.bop.gov/corona-

virus/ (last updated May 6, 2021). These statistics lead credence to Mr. Cruz’s con-

cerns about the threat of an outbreak at the facility. On the other hand, it also


                                          13
       Case 3:18-cr-00073-VLB Document 74 Filed 05/06/21 Page 14 of 18




serves to dispel his argument about insufficient medical resources to treat those

infected as the virus has come to pass with relatively few fatal cases.2


      In sum, Mr. Cruz has a health condition which is medically recognized by the

CDC to increase a person’s risk of severe complications from COVID-19. He is oth-

erwise healthy, and his age is not a risk factor. While he contracted COVID-19, the

BOP considers him recovered and the evidence regarding whether he is sympto-

matic is mixed. Still, Mr. Cruz has not adduced evidence to show that his bout with

the virus required an escalation in his care, that he was denied any appropriate

medical treatment, or that his condition will result in any lasting effects. United

States v. Neubert, No. 14-CR-200S, 2021 WL 248008, at *6 (W.D.N.Y. Jan. 26,

2021)(declining to find extraordinary and compelling reasons where the defendant

received “regular and appropriate” medical care). Thus, his medical needs, even

during the pandemic, do not constitute extraordinary and compelling reasons to

modify his sentence.


          Consideration of the 18 U.S.C. § 3553(a) sentencing factors


      Even if the Court were to find that “extraordinary and compelling” reasons

exist, consideration of the 18 U.S.C. § 3553(a) sentencing factors would not warrant



2 If the case fatality rate across the BOP were the same as FCI Fort Dix (applying a
case fatality rate of 0.11%), there would have been 52 fatalities instead of 234. Id.
This statistic is offered for illustrative purposes only. To calculate the case fatal-
ity rate, the Court divided the number of fatal cases by the total number of cases
(active, recovered, and fatal) to determine the proportion of fatal cases among in-
mates who were infected. As the Government notes, FCI Fort Dix “is not a medi-
cal facility.” [Dkt. 73 (Gov. Suppl. Mem.) at 2]. Apart from FCI Butner Low, which
is a low security prison like FCI Fort Dix, the BOP’s medical facilities have had the
highest fatality rates. COVID-19 Dashboard, Bureau of Prisons.
                                         14
       Case 3:18-cr-00073-VLB Document 74 Filed 05/06/21 Page 15 of 18




resentencing. In imposing a sentence, that is “sufficient, but not greater than nec-

essary” to achieve the purposes of sentencing, the Court must consider, in rele-

vant part:


      (1) the nature and circumstances of the offense and the history and charac-
      teristics of the defendant;

      (2) the need for the sentence imposed--

             (A) to reflect the seriousness of the offense, to promote respect for
             the law, and to provide just punishment for the offense;

             (B) to afford adequate deterrence to criminal conduct;
             (C) to protect the public from further crimes of the defendant; and

             (D) to provide the defendant with needed educational or vocational
             training, medical care, or other correctional treatment in the most ef-
             fective manner;
      (3) the kinds of sentences available;

      (4) the kinds of sentence and the sentencing range established for--

             (A) the applicable category of offense committed by the applicable
             category of defendant as set forth in the guidelines--

                      (i) …

                      (ii) …
      (5) any pertinent policy statement--

             (A) …; and

             (B) …

      (6) the need to avoid unwarranted sentence disparities among defendants
      with similar records who have been found guilty of similar conduct; and

      (7) [omitted]
18 U.S.C. § 3553(a)

      Mr. Cruz argues that he has been rehabilitated while in custody and engaged

in available programing, including the Residential Drug Abuse Program (“RDAP”).



                                         15
       Case 3:18-cr-00073-VLB Document 74 Filed 05/06/21 Page 16 of 18




[Def. Mem. in Supp. at 10]. He remains discipline-free. [Dkt. 67 (Dec. 10, 2019, BOP

Summ. Reentry Plan.) at 2]. The BOP has a favorable impression of Defendant’s

adjustment to the correctional setting: “Inmate Cruz has maintained clear conduct

during his incarceration. Inmate Cruz engages in accurate self-appraisal by ac-

knowledging and correcting irrational thinking patterns. He obeys institution rules

and regulations and is able to identify and access community resources for basic

needs. Furthermore, he acknowledges and appropriately corrects criminal thinking

patterns and behaviors.” [Id.]. He proposes to reside with his wife, where he would

work at the family’s carwash that his wife now operates. [Dkt. 71 (Def. Suppl. Mem.)

at 2]. He intends to continue his substance abuse treatment if released. [Id. at 2-3].


      In opposition, the Government argues that Mr. Cruz was a substantial drug

dealer who was undeterred by prior custodial sentences. [Gov. Mem. in Opp’n at

11-13]. The Government also notes that Mr. Cruz was arrested on unrelated state

drug distribution charges after his federal arrest. [Id. at 13]. The Government ar-

gues that the drug and alcohol rehabilitation treatment that he is receiving in BOP

custody would be interrupted if he were released. [Id. at 13-14].


      The Court considers the hardships Mr. Cruz undoubtedly experienced be-

cause of his incarceration during the pandemic, particularly given his diagnosis of

COVID-19 and pneumonia. Nevertheless, after considering these circumstances

and considering each of the § 3553(a) factors, the Court cannot conclude that the

remaining portion of his custodial sentence is futile. Mr. Cruz committed a serious

narcotics offense for his financial advantage and endangered the public by engag-

ing police in a pursuit on interstate highways during rush hour traffic. The pursuit

                                         16
       Case 3:18-cr-00073-VLB Document 74 Filed 05/06/21 Page 17 of 18




ended because the vehicle Mr. Cruz was operating crashed. Even after his federal

arrest, he persisted to engage in drug distribution activities. [Dkt. 57 (Rev. Suppl.

to PSR)]. In his subsequent state arrest, police seized 11.5 pounds of marijuana

and $6,831. [Id.]. While Mr. Cruz made strides to prepare himself to re-enter society,

the sentence imposed reflected the seriousness of his offense and the need to in-

still respect for the law. These remain significant considerations.


      His sentence began on February 27, 2019 and thus he has served 27 months

of a 63-month sentence. [Dkt. 67 at 1 (Dec. 10, 2019, BOP Summ. Reentry Plan.)].

The BOP is in the best position to reward him for his positive behavior. Indeed, the

BOP has awarded him with goodtime credit. [Def. Ex. F at 1 (BOP Sent. Computa-

tion)]. He may receive additional time off his sentence upon successful completion

of the RDAP program. 18 U.S.C. § 3621(e)(2)(B).


      The Court finds that a reduction of the Defendant’s sentence given the pro-

portion remaining to serve and the applicability of a mandatory minimum would

exacerbate existing sentencing disparities among similarly situated defendants.

Butler, 2021 WL 1166001, at *2 (“…it is entirely within the district court's discretion

to consider how much time an inmate has already served of his overall sentence

when the court is weighing whether a release for extraordinary and compelling cir-

cumstances is consistent with the Section 3553(a) factors, such as the need for

deterrence and the danger posed to the community by the inmate's release.”).




                                          17
       Case 3:18-cr-00073-VLB Document 74 Filed 05/06/21 Page 18 of 18




      Therefore, even if extraordinary and compelling reasons for a sentence mod-

ification existed, there is no sentence modification that would comport with the

purpose of sentencing as set forth in § 3553(a).


                                    Conclusion


      For the reasons stated above, the Court DENIES Defendant’s Motion for a

Reduction of Sentence.


                                             IT IS SO ORDERED.

                                             ____/s/_________________
                                             Hon. Vanessa L. Bryant
                                             United States District Judge


Dated this day in Hartford, Connecticut: May 6, 2021




                                        18
